Citation Nr: 1120090	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-19 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric disorder, to include as due to a service-connected disorder.

2.  Entitlement to a compensable evaluation for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The issue of entitlement to a compensable evaluation for bilateral hearing loss is addressed in the remand portion of the decision below, and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a December 1965 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a psychiatric disorder because there was no evidence of a psychiatric disorder during active duty service.  Although provided notice of that decision in January 1966, the Veteran did not perfect an appeal thereof.

2.  Evidence associated with the claims file since the December 1965 rating decision is new and material and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a psychiatric disorder. 

3.  The probative medical evidence of record shows that the Veteran's psychiatric disorder is related to his service-connected bilateral hearing loss and tinnitus.



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the RO's December 1965 rating decision, and the Veteran's claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010). 

2.  A psychiatric disorder is related to the Veteran's service-connected bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements have been satisfied in this case, the Board is not precluded from adjudicating the issues of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric disorder and entitlement to service connection for a psychiatric disorder.  This is so because the Board is taking action favorable to the Veteran by reopening and granting the claim for entitlement to service connection for a psychiatric disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

I. New and Material Evidence

The Veteran's initial claim seeking service connection for a psychiatric disorder was denied by the RO in December 1965 because there was no record or existence of the disorder during service.  Although provided notice of that decision in January 1966, the Veteran did not perfect an appeal thereof.  Thus, the December 1965 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).  The Veteran filed the present claim to reopen in April 2008.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the December 1965 rating decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). 

In this case, the RO did not address the issue of whether the Veteran submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a psychiatric disorder.  The RO only addressed the Veteran's claim for service connection on the merits.  Thus, the Board assumes that the RO reopened and denied the Veteran's claim.  In that regard, the RO's determinations are not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the December 1965 RO decision is the last final disallowance for the Veteran's claim of entitlement to service connection for a psychiatric disorder, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim should be reopened and readjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83. 

Comparing the evidence received since the RO's December 1965 rating decision to the previous evidence of record, the Board finds that the additional evidence submitted includes evidence which is new and material to the issue of entitlement to service connection for a psychiatric disorder.  The newly submitted evidence includes a QTC examination report which found that the Veteran's current psychiatric symptoms were not related to a service-connected disorder, VA treatment records which link the Veteran's psychiatric disorder to his service-connected bilateral hearing loss and tinnitus, various lay statements, and testimony before the Board.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed).  The lay evidence of symptomatology and the medical nexus evidence is new evidence, as it was not of record at the time of the December 1965 rating decision.  In addition, the evidence is material, as it raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Accordingly, the Board concludes that the Veteran has submitted new and material evidence sufficient to reopen his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The claim for entitlement to service connection for a psychiatric disorder is reopened. 

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Additionally, service connection may be granted where a disability is determined to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran contends that his current psychiatric disorder was caused by his service-connected bilateral hearing loss and tinnitus.  During an April 2011 hearing before the Board, the Veteran reported that his hearing loss and tinnitus affected him psychologically, and that he was frustrated and embarrassed when asked to repeat himself.  He stated that he withdrew from social activities due to his inability to hear conversations and talk to people.  He also noted feeling nervous while trying to hear and understand people.

The Veteran's service treatment records are negative for any complaints or findings of a psychological disorder.  

A November 1965 VA examination notes the Veteran's complaints of feeling nervous ever since having difficulty with hearing during service.  He stated that his stomach felt nervous and he felt as though he had butterflies in his stomach.  He noted difficulty sleeping, felt apprehensive in new situations, anxiety, and a sense of immediate danger at all times.  He reported fatigue, loss of interest, feeling tense, and having to force himself to do things.  Mental status examination revealed the Veteran to be obviously tense with wet palms and a tremulous voice.  He tended to be impulsive and anxious.  He moved with fidgetiness.  He was worrisome and obsessive about his body, had feelings of inadequacy, and had marked loss of self-confidence since his hearing has been impaired.  There was no evidence of delusion, hallucination, or disorganized thinking.  There was no evidence of deficits of orientation.  Memory, recall, comprehension, and intelligence were "probably" within normal limits.  Insight was absent.  The diagnosis was psychoneurosis, anxiety reaction, chronic, with conversion features.

VA treatment records from June 2008 to August 2009 reveal complaints of and treatment for a psychiatric disorder.  In June 2008, the Veteran complained of feeling anxious talking with others when he had ringing in his ears.  He denied depressive symptoms as well as suicidal and homicidal ideation.  He also denied a history of hypomania and mania.  Mental status examination revealed the Veteran to be casually dressed and well-groomed.  He was alert and fully oriented.  His mood was anxious, and his affect was congruent.  Speech was coherent and goal-directed.  His thoughts were organized.  The diagnosis was anxiety disorder due to tinnitus.  Another June 2008 VA treatment record notes that the Veteran reported that he gets nervous and anxious because he can't hear people well and misunderstands them.  He also reported depression.  Mental status examination revealed the Veteran to be cooperative, somewhat nervous, and fully oriented.  His speech was goal-directed, and he was talkative, likely due to his anxiety.  He had a tendency to ramble and was tangential at times.  His mood and affect were cooperative, anxious, and friendly.  Thought process was normal, and memory was good.  Intelligence and abstraction ability were normal, and there was no suicidal or homicidal ideation.  The diagnosis was "[m]ood disorder secondary to GMC (hearing loss with tinnitus)."  In August 2008, the Veteran complained of anxiety secondary to hearing loss and associated with limitations, including lack of employment opportunities and frustration with employers.  There was little insight and the Veteran thought that he had a pretty good handle on managing the anxiety.  He declined treatment from the VA social worker.  An October 2008 VA treatment record notes the Veteran's complaints of anxiety.  The diagnosis was anxiety.  An August 2009 VA treatment record notes a diagnosis of anxiety.

In September 2008, the Veteran underwent a QTC psychiatric examination.  The Veteran denied any current or past depressive or anxious symptoms.  He denied suicidal ideation.  He reported that he was nervous and noted a history of panic attacks.  He denied nightmares.  He noted some anxiety talking to people because of difficulty hearing them well enough to communicate properly, but he said that, despite this anxiety, he would walk up to anyone he wanted to and speak with them.  He noted a history of problems at work, including talking too loudly to customers and misunderstanding what people said to him.  Mental status examination revealed the Veteran to be alert and oriented.  Appearance, hygiene, and behavior were appropriate.  The Veteran maintained good eye contact during the examination.  His mood and affect were normal.  Communication and speech were within normal limits.  Concentration was also within normal limits.  There was no indication of panic attacks.  There was no suspiciousness or delusional history.  There was no evidence of obsessional rituals.  Thought processes were appropriate.  Judgment was impaired with referential thinking, as he believed he had premonitions.  Abstract thinking and memory were normal.  There was no suicidal or homicidal ideation.  The examiner concluded that an Axis I diagnosis was not appropriate, but diagnosed schizotypal personality features on Axis II.  The examiner concluded that, if the Veteran "were depressed the hearing loss and tinnitus are not likely to be the cause."

The Veteran also submitted various lay statements in support of his claim.  In May 2008, R.D.F. stated that the Veteran was anxious and stressed about not being able to hear.  J.F. reported that the Veteran could barely hear and that he was self-conscious about his hearing.  She noted that the problem was severe and that it caused the Veteran distress.  In an April 2010 statement, the Veteran's mother reported that the Veteran was separated from society and saw himself as damaged goods.  She noted that he was even socially isolated from family, that he had obsessive and compulsive behavior, and that he was depressed.

The Board finds that the evidence of record supports a finding of service connection for a psychiatric disorder.  There is currently a diagnosed psychiatric disorder, including anxiety and mood disorder.  Degmetich v. Brown, 104 F.3d 1328, 1333   (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

In addition, the medical evidence of record is in equipoise as to whether the Veteran's current psychiatric disorder is related to his service-connected bilateral hearing loss and tinnitus.  38 U.S.C.A. § 1113(b); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310; see Allen, 7 Vet. App. 439 (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  Specifically, although the September 2008 QTC examiner found that the Veteran did not have an Axis I diagnosis, but that if he did it would not be related to his service-connected bilateral hearing loss or tinnitus, two June 2008 VA treatment records link the Veteran's diagnosed psychiatric disorders to his service-connected bilateral hearing loss and tinnitus.  One VA physician diagnosed anxiety disorder due to tinnitus, and another diagnosed mood disorder secondary to hearing loss with tinnitus (GMC).  

There is no indication that the September 2008 QTC examiner or the June 2008 VA physicians reviewed the Veteran's claims file in preparing their respective diagnoses and opinions.  The QTC examiner noted that certain documents were reviewed, including the Veteran's DD 214 and VA medical records from June through September 2008, but the report does not indicate that the Veteran's entire claims file was reviewed.  In addition, neither the QTC examiner nor the VA physicians provided any significant supporting rationale for their opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Accordingly, neither the opinion provided by the September 2008 QTC examiner nor the opinions provided by the June 2008 VA physicians is more probative.  Thus, the Board concludes that the evidence is at least in equipoise with regard to the issue of whether the Veteran's psychiatric disorder is related to his service-connected bilateral hearing loss and tinnitus; therefore, with application of the benefit of the doubt doctrine, service connection for a psychiatric disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

New and material evidence having been received, the claim for entitlement to service connection for a psychiatric disorder is reopened. 

Service connection for a psychiatric disorder is granted.


REMAND

Review of the evidence of record reflects that additional development and consideration is necessary in order to fairly adjudicate the Veteran's claim for entitlement to a compensable evaluation for bilateral hearing loss.  In June 2009, the Veteran submitted a private audiological evaluation by Dr. R.W., Ph.D.  Dr. R.W.'s report reflects that speech recognition testing was performed using the Maryland CNC word lists . . . ."  However, the RO determined that the examination report was not valid because "[t]he evaluation by Dr. [W.] did not include the recorded Maryland CNC speech discrimination test." (emphasis in original).  Accordingly, the RO scheduled the Veteran for a new QTC examination, which was conducted in April 2010.  The RO based its continued denial of the Veteran's claim on the results of the April 2010 QTC VA examination.  However, the April 2010 QTC examination report also reflects that "[s]peech recognition, [was] performed with the Maryland CNC word list . . ." and not using a recorded Maryland CNC speech discrimination test.  Thus, the April 2010 QTC examination is inadequate.  See Barr, 21 Vet. App. at 311 (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Accordingly, the RO must provide the Veteran with a new VA audiological examination to determine the severity of his service-connected bilateral hearing loss.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a new VA audiological examination to determine the severity of his service-connected bilateral hearing loss.  All indicated studies must be performed, to include audiometry and recorded Maryland CNC speech discrimination testing.  The examiner must comment on the functional effects caused by the Veteran's hearing disability.  The claims file must be made available to the examiner and reviewed in conjunction with the examination.  The report must be typed.

2.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

(CONTINUED ON NEXT PAGE)

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


